Title: The Committee of Secret Correspondence to Silas Deane, 23 October 1776: résumé
From: Committee of Secret Correspondence,Franklin, Benjamin,Dickinson, John,Harrison, Benjamin,Jay, John,Johnson, Thomas
To: Deane, Silas


<Philadelphia, October 23, 1776: We have written you twice today by different ships. This letter goes by the Andrew Doria to St. Eustatius, to be forwarded to William Bingham and by him to you in a French vessel. We enclose two resolutions of Congress. The first replaces Thomas Jefferson as commissioner with Arthur Lee, whom you will immediately ask to join you; then give him the resolution and the enclosed letter. The other resolution instructs you to hire or buy eight ships of the line; if you are successful, we hope that France and Spain will send a large fleet to convoy these ships, and order its commander to make for the first safe port, preferably Philadelphia, and put himself totally under the direction of Congress. Signed by Franklin, Robert Morris, Richard Henry Lee, William Hooper, and John Witherspoon.>
